PER CURIAM.
Jeffrey Blake Johnson seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000) and denying his motion for a certificate of appealability. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge to deny § 2255 relief and the court’s opinion denying a certificate of appealability, and we find no reversible error. Accordingly, we deny Johnson’s motion for a certificate of appealability and dismiss the appeals on the reasoning of the district court. See United States v. Jeffrey, Nos. CR-94-61; CA-98-403-7 (E.D. Va. Apr. 28 & July 3, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.